UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.000-52141 CASCADE TECHNOLOGIES CORP. (Exact Name of Registrant as Specified in its Charter) Wyoming 98-0440633 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 250 N. Robertson Blvd. Suite 427 Beverly Hills, California (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (310) 858-1670 Former name, former address and former fiscal year, if changed from last report. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of shares outstanding of Registrant’s common stock, par value $0.01, as of March 31, 2012, was 214,789,397. EXPLANATORY NOTE The sole purpose of this Amendment to the Registrants Quarterly Report on Form 10-Q for the period ended March 31, 2012 (the 10-Q), is to furnish the Interactive Data File exhibits required by Item 601(b)(101) of Regulation S-K. No other changes have been made to the 10-Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. ITEM 6. Exhibits. Designation of Exhibits in This Report Description of Exhibit Certification of Chief Executive Officer of Periodic Report Pursuant to Rule 13a-15(e) or Rule 15d-15(e).* Certification of Chief Financial Officer of Periodic Report Pursuant to Rule 13a-15(e) or Rule 15d-15(e).* Certification by Chief Executive Officer of Periodic Report Pursuant to 18 U.S.C. Section 1350.* Certification by Chief Financial Officer of Periodic Report Pursuant to 18 U.S.C. Section 1350.* 101.INS XBRL Instance Document** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document** 101.DEF XBRL Taxonomy Extension Definition Linkbase Document** 101.LAB XBRL Taxonomy Extension Labels Linkbase Document** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document** 101.SCH XBRL Taxonomy Extension Schema Document** *filed herewith **Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CASCADE TECHNOLOGIES CORP. Date: May 18, 2012 By: /s/ Gene Scher Name: Gene Scher Title: President/Principal Executive Officer and Chief Financial Officer
